Title: To George Washington from Joshua Loring, 24 April 1777
From: Loring, Joshua
To: Washington, George



Sir
New York Head Quarters April 24. 1777

I am directed by his Excellency Sir William Howe to inform you, that your Prisoners here are in the greatest Distress for want of Cloathing The sick in the Hospitals are particularly in Want of this Article, so essential to their Health; To guard against the Sufferings which the Prisoners lately, in our hands underwent for want of Cloathing, & of the other Necessarys which they had a Right to expect from their Friends, and to prevent the unjust Interpretations which have been thrown out with Regard to their Sufferings, His Excellency has thought proper to have this early Intimation convey’d to You, that you may take such Steps as You shall judge necessary for their immediate Supply.
I am likewise to inform You that the General has no Objections to your employing Mr Pintard or any other Person in furnishing your Prisoners with Provisions or any other Necessary Articles you may be

desirous of sending in to them. I am Sir with due respect Your Most Obedient & Most Humble Servant

Josa Loring Commissy for Prisrs

